Citation Nr: 0945602	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-25 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection claim for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Richmond, Counsel




INTRODUCTION

The Veteran had active military service from May 1968 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied service connection for bilateral hearing loss, 
finding that the Veteran had not submitted new and material 
evidence to reopen the claim.  Irrespective of the RO's 
action, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim of 
service connection for bilateral hearing loss.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran's representative submitted an informal claim to 
reopen entitlement to service connection for tinnitus based 
on new and material evidence in November 2009.  This matter 
is referred to the RO.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bilateral hearing loss in April 2003.  The Veteran did not 
appeal this decision and it is now final.

2.  Evidence submitted since the last final RO denial in 
April 2003 was not previously submitted and raises a 
reasonable possibility of substantiating the claim for 
entitlement to service connection for bilateral hearing loss.





CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for entitlement to service connection for bilateral 
hearing loss and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally denied entitlement to service connection 
for bilateral hearing loss in April 2003 on the basis that 
there was no evidence of hearing loss in service or any 
evidence linking the current complaints of hearing loss to 
service.  The Veteran did not appeal the April 2003 decision.  
Thus, the decision became final. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.160(d) (2009).

The Veteran filed a claim to reopen entitlement to service 
connection for bilateral hearing loss in October 2005.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The evidence considered since the last final RO decision in 
April 2003 includes the Veteran's assertion that a VA doctor 
in 2005 told him that his hearing loss disability was related 
to an explosion in service when the Veteran's truck ran over 
a land mine.  This evidence is new as it was not of record at 
the time of the last rating decision.  The evidence also is 
material, as it relates to a material element of the claim, 
specifically evidence of a relationship between the Veteran's 
current hearing loss and service.  As noted, in determining 
whether evidence is new and material, the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Therefore, the information submitted 
since the last final rating decision constitutes new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a); 
and reopening the claim is warranted. 38 U.S.C.A. § 5108.

The Veteran's claim to reopen entitlement to service 
connection for bilateral hearing loss based on new and 
material evidence has been considered with respect to VA's 
duty to notify and assist.  Given the favorable outcome noted 
above, no conceivable prejudice to the Veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).


ORDER

New and material evidence has been submitted to reopen the 
claim for entitlement to service connection for bilateral 
hearing loss and the claim is reopened.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss.  He contends that he was exposed to acoustic trauma in 
service from his duties as a combat engineer, which involved 
mine sweeping.  He recalled that he was riding in a truck 
that struck a land mine and he lost his hearing for about 10 
days.  He also noted that he was around M-16's and mortars 
and rockets without hearing protection.  He indicated that 
prior to service he worked for Boeing Aircraft and had 
hearing protection and that after service, he worked as a 
farmer.  His recreational activities included fishing, 
camping, and spending time with his family.

The Veteran's DD-Form 214 shows that he was a combat engineer 
in service.  The National Personnel Records Center (NPRC) has 
confirmed that he served in Vietnam from September 12, 1968 
to August 25, 1969.  

The service treatment records show that prior to entry into 
service, spoken voice testing was 15 out of 15 in both ears.  
The Veteran reported that he had not then or ever had ear, 
nose, or throat trouble.  In April 1968, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
15
-
0
LEFT
5
5
0
-
5

During service in November 1968, the Veteran had inflammation 
in the left ear canal.  The Veteran complained of decreased 
hearing in his left ear times one week in March 1969.  It was 
noted that he was at the firing range approximately one week 
prior.

At discharge from service in August 1969, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
0
-
25
LEFT
15
0
5
-
0

For VA purposes, impaired hearing will not be considered to 
be a disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

While there is no record of a hearing loss disability for VA 
purposes in service, the hearing evaluation at discharge from 
service shows some decrease in hearing in the left ear at 500 
and 4000 Hz.  The Veteran also has indicated that he was 
exposed to acoustic trauma in service during his duties as a 
combat engineer in Vietnam.  The Veteran is competent to 
state that he was exposed to extreme noise and there is no 
reason to doubt his credibility.  His personnel records 
confirm that he was a combat engineer in service and that he 
served in Vietnam.  

Post-service records show the Veteran reported hearing loss 
in July 2005 and was fitted for hearing aids in December 
2005.  The Veteran reported in April 2007 that a VA doctor in 
2005 told him that his hearing loss was related to his 
service.

As the record shows exposure to acoustic trauma in service 
with some evidence of decreased hearing during service, and 
complaints of current bilateral hearing loss, a medical 
opinion is necessary to resolve this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audio 
examination to determine whether the 
Veteran has bilateral hearing loss for 
VA purposes and if so, whether it is at 
least as likely as not that the 
bilateral hearing is related to his 
service.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

2.  Thereafter, any additional 
development deemed necessary should be 
obtained.  If any benefit sought 
remains denied, a supplemental 
statement of the case should be 
provided and a reasonable period of 
time should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


